Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) IRA LEE WILKINS                                 )
                                                      )
         Plaintiff,                                   )
                                                      )       Case No. 19-cv-00069-CVE-JFJ
  vs.                                                 )
                                                      )
  (1) CITY OF TULSA, OKLAHOMA,                        )       ATTORNEY LIEN CLAIMED
  (2) OFFICER WILL MORTENSON,                         )       JURY TRIAL DEMANDED
  (3) OFFICER ANGELA EMBERTON, and                    )
  (4) OFFICER E. RANGEL,                              )
                                                      )
         Defendants.                                  )


                                           COMPLAINT

         COMES NOW the Plaintiff, Ira Lee Wilkins (“Plaintiff” or “Mr. Wilkins”), and for his

  Complaint against the Defendants, alleges and states, as follows:

                           PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff Ira Lee Wilkins is a resident of Tulsa County, Oklahoma.

         2.      Defendant City of Tulsa (“City” or “Defendant City”), Oklahoma is a municipality

  located in Tulsa County, Oklahoma. The City provides and employs the Tulsa Police Department

  (“TPD”).

         3.      The involved individual Defendants (“Officer Defendants”), including Officer Will

  Mortenson, Officer Angela Emberton, and Officer E. Rangel (“Rangel”) were at all times relevant

  hereto, police officers employed by the TPD. At all pertinent times, Officer Defendants were

  acting within the scope of their employment and under color of State law. Based upon information

  and belief, the Officer Defendants were residents of Tulsa County, Oklahoma at the time of the

  incidents described herein.

         4.      The acts giving rise to this lawsuit occurred in Tulsa County, State of Oklahoma.



                                                  1
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 2 of 9




         5.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure

  protection of and to redress deprivations of rights secured by the Fourth and/or Fourteenth

  Amendment to the United States Constitution as enforced by 42 U.S.C. § 1983, which provides

  for the protection of all persons in their civil rights and the redress of deprivation of rights under

  color of law.

         6.       The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

  controversy arising under the Constitution and laws of the United States, particularly the Fourth

  and/or Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

         7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

  or omissions giving rise to Plaintiff’s claims occurred in this district.

                                          FACTUAL ALLEGATIONS

         8.       Paragraphs 1 through 7 are incorporated herein by reference.

         9.       On or about February 5, 2017, officers with the Tulsa Police Department (“TPD”),

  encountered Plaintiff Ira Lee Wilkins while he was sitting in his parked car at Jackie Cooper

  Imports of Tulsa, at 9393 South Memorial Drive in Tulsa, OK.

         10.      Multiple TPD vehicles arrived at the scene and several officers exited their vehicles

  and approached Plaintiff’s car.

         11.      A blonde, male officer, who was, upon information and belief, Officer Will

  Mortenson (“Mortenson”), walked to Plaintiff’s car and yelled at him to turn off the radio.

         12.      Plaintiff complied with this order and remained seated in his car.

         13.      Mortenson then ordered Plaintiff out of his vehicle and, again, Plaintiff complied.

         14.      Mortenson then turned Plaintiff around so his back was facing the officer and

  pushed Plaintiff against his vehicle.




                                                     2
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 3 of 9




          15.     Next, Mortenson pulled Plaintiff’s hands behind his back, handcuffed him, and

  began frisking him. A blonde, female officer, who was, upon information and belief, Officer

  Angela Emberton (“Emberton”) stood just inches away from Plaintiff.

          16.     As Mortenson was searching Plaintiff, he asked Plaintiff to identify himself.

  Plaintiff hesitated and Mortenson yanked back on the handcuffs and then forcefully pushed

  Plaintiff up against his car.

          17.     Plaintiff then asked why the officer was using so much force on Plaintiff’s wrists.

  Mortenson responded by threatening Plaintiff with additional harm while the other officers on the

  scene can be heard laughing in the background. Emberton can be seen grabbing Plaintiff’s right

  arm at this point.

          18.     Plaintiff again asked why Mortenson was exerting so much pressure on Plaintiff’s

  wrists, to which Mortenson responded that he needed to get into Plaintiff’s back pocket.

          19.     The two officers then began to yank on Plaintiff’s arms and Mortenson yelled at

  Plaintiff to “quit.” Plaintiff then asked what he was supposed to be “quitting.”

          20.     Approximately five seconds later, the two officers, along with Officer E. Rangel

  (“Rangel”), whose body camera captured the incident forcefully took Plaintiff to the ground.

          21.     Plaintiff began pleading with the officers to stop and that they were breaking his

  wrists. A voice from one of the officer’s radios then asked if the officers had “spray,” and when

  the officer responded in the affirmative, an order was given to “spray him,” despite the fact that

  Plaintiff was compliant, not resisting, in handcuffs and subdued with three officers on top of him.

          22.     Plaintiff continued pleading with the officers, who told him to “stop it.” A

  “spraying” sound is then heard, shortly accompanied by a voice saying “that’s enough.”




                                                   3
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 4 of 9




         23.       Plaintiff then began wailing in obvious distress as a result of being sprayed with

  “OC spray,” otherwise known as Pepper Spray.

         24.       Rangel then told the other two officers to turn Plaintiff on his side and Mortenson

  continued searching Plaintiff’s pockets. Plaintiff very slowly rocked back and forth on his side, in

  obvious pain, to which one officer responded by asking Plaintiff if he “would like more spray?”

  Plaintiff said that he did not, and the officer taunted Plaintiff by again asking, “do you want more

  spray?”

         25.       Rangel then stated that they needed to call EMSA and report that someone had been

  pepper sprayed. Rangel then asked Mortenson if he was okay – without ever asking about

  Plaintiff’s wellbeing – and told Mortenson to put on latex gloves so as to not contaminate his hands

  with pepper spray.

         26.       Emberton left the immediate area and began walking towards the TPD vehicles

  approximately 40 feet away.

         27.       Rangel proceeded to mock Plaintiff while he was writhing on the ground, and asked

  Plaintiff – who was obviously incapacitated – if he was “going to chill out.”

         28.       At this point, a man who appears to be a security guard approached Plaintiff and

  the officers. The security guard stated that he had attempted to wake Plaintiff up before the officers

  arrived and that his only goal was to get Plaintiff to leave the lot. Rangel responded that, “we got

  you, brother.”

         29.       Emberton then approached Plaintiff and spoke to Rangel for a few seconds before

  walking back to Plaintiff’s vehicle, shining her flashlight through all of the windows.

         30.       Plaintiff continued lying on the ground in complete silence, seemingly unconscious.

  He was so incapacitated that Mortenson asked Rangel if Plaintiff was still breathing.




                                                    4
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 5 of 9




          31.    At this point Rangel told Mortenson that they “had to get him compliant one way

  or another, but he just kept fighting us,” despite the fact that Plaintiff had never resisted the

  officers’ demands.

          32.    Multiple TPD vehicles then arrived and several more TPD officers approached

  Plaintiff and Rangel. Rangel began telling the newly arrived officers what had just transpired,

  grossly exaggerating about Plaintiff’s actions and laughing about the fact that he had pepper

  sprayed Plaintiff.

          33.    The other officers inquired about what Plaintiff had done and if he had attempted

  to reach for a weapon of some kind, and Rangel conceded that he had not and that he was, in fact,

  in handcuffs for the entirety of the assault.

          34.    Another officer then asked if the officers “found anything,” referring to any form

  of contraband, to which Rangel replied that they had not found anything.

          35.    Plaintiff remained seated on the ground, still handcuffed, in a “slouched” position,

  moaning in distress. None of the officers ever attempted to check on his wellbeing or ask if he was

  okay.

          36.    Emberton retrieved some type of apparent decontamination spray from her vehicle

  and sprayed Rangel with it, but failed to spray Plaintiff.

          37.    A few minutes later, EMSA arrived and briefly washed off Plaintiff’s face for the

  first time.

          38.    Several TPD officers then began to unreasonably and illegally search the inside of

  Plaintiff’s vehicle, in violation of Arizona v. Gant, 129 S.Ct. 1710, 556 U.S. 332 (2009).




                                                    5
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 6 of 9




         39.      Plaintiff was ultimately charged with: 1. Assault & Battery upon a Police Officer;

  2. Actual Physical Control of a Vehicle while Intoxicated; 3. Resisting an Officer; and 4. Public

  Intoxication.

         40.      All of these charges were later dismissed at request of the State.




                                            CAUSES OF ACTION

                                                 CLAIM I
                                       EXCESSIVE USE OF FORCE
                                   (Fourth Amendment; 42 U.S.C. § 1983)
                                     (Defendants Mortenson, Emberton,
                                       Rangel, and the City of Tulsa)

         41.      Plaintiff re-alleges and incorporates by reference paragraphs 1 through 40, as

  though fully set forth herein.

         42.      At the time of the complained of events, Plaintiff, as a free person, had a clearly

  established constitutional right under the Fourth Amendment to be secure in his person and free

  from unreasonable seizure through objectively unreasonable excessive force to injure him and his

  bodily integrity.

         43.      In the totality of the circumstances, Plaintiff was unarmed, cooperative, in no way

  actively resisting or attempting to evade TPD by flight, and in no way posing any immediate threat

  to the safety of TPD officers, himself or others.

         44.      Any reasonable police officer would, or should, have known of these rights at the

  time of the complained of conduct as they were clearly established at that time.

         45.      The actions of Officers Mortenson, Emberton, and Rangel, in throwing Plaintiff to

  the ground, pepper spraying him (after he was handcuffed and subdued), and sitting on top of him




                                                      6
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 7 of 9




  were objectively unreasonable and excessive uses of force under the circumstances, and thereby

  violated the Fourth Amendment rights of Plaintiff.

          46.     The Officer Defendants’ uses of force were also malicious and/or involved reckless,

  callous, and deliberate indifference to Plaintiff’s federally protected rights.

          47.     The Officer Defendants unlawfully seized Plaintiff by means of objectively

  unreasonable, excessive physical force, thereby unreasonably restraining Plaintiff of his freedom

  and causing him multiple serious bodily injuries, as well as mental pain and anguish, and the

  damages alleged herein.

          48.     As a proximate result of the Officer Defendants’ unlawful conduct, Plaintiff has

  suffered actual physical and emotional injuries, and other damages and losses as described herein

  entitling him to compensatory and special damages, in amounts to be determined at trial.

                                                   CLAIM II

                                              Municipal Liability
                                                (City Only)

          49.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 48, as

  though fully set forth herein.

          50.     There is an affirmative link between the deprivation of Plaintiff’s constitutional

  rights and TPD policies, practices and/or customs which the City promulgated, created,

  implemented and/or possessed responsibility for.

          51.     Prior to the wrongful arrest of and excessive use of force on Plaintiff, there have

  been numerous other instances of constitutional deficiencies within the TPD that the City was

  aware of, but failed to alleviate.




                                                     7
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 8 of 9




          52.     In deliberate indifference to the harm likely to result, the City took either no

  remedial action, or inadequate remedial action, in response to the prior constitutional violations

  conducted by its officers.

          53.     Thus, the City has created and tolerated and maintained long-standing,

  unconstitutional department-wide customs, law enforcement related policies, procedures and

  practices, and failed to properly train and/or supervise its officers in a manner amounting to

  deliberate indifference with respect to uses of force.

          54.     The deliberately indifferent training and supervision provided by Defendant City

  resulted from a conscious or deliberate choice to follow a course of action from among various

  alternatives available to Defendant City and were also moving forces behind the violation of

  Plaintiff’s civil rights and the resulting injuries alleged herein.

          55.     As a direct result of Defendants’ unlawful conduct, Plaintiff has suffered serious

  actual physical and emotional injuries, and other damages and losses as described herein entitling

  him to compensatory and special damages, in amounts to be determined at trial.




                                                  Respectfully submitted,


                                                  /s/Robert M. Blakemore
                                                  Robert M. Blakemore, OBA #18656
                                                  Daniel E. Smolen, OBA #19943
                                                  Bryon D. Helm, OBA #33003
                                                  Smolen & Roytman, PLLC
                                                  701 S. Cincinnati Ave.
                                                  Tulsa, Oklahoma 74119
                                                  P: (918) 585-2667
                                                  F: (918) 585-2669

                                                  Attorneys for Plaintiff




                                                     8
Case 4:19-cv-00069-TCK-JFJ Document 2 Filed in USDC ND/OK on 02/05/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of February 2019, I electronically transmitted the
  foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
  Notice of Electronic Filing to all ECF registrants who have appeared in this case.

                                                    s/ Robert M. Blakemore




                                                9
